The defendant met his prima facie burden of showing that the plaintiff Atli Vejselovski (hereinafter the injured plaintiff) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The plaintiffs alleged that certain regions of the injured plaintiff’s spine, as well as the injured plaintiffs left shoulder, sustained certain injuries as a result of the subject accident, and the defendant provided competent *1063medical evidence establishing, prima facie, that those alleged injuries did not constitute serious injuries within the meaning of Insurance Law § 5102 (d) (see Rodriguez v Huerfano, 46 AD3d 794, 795 [2007]).
In opposition, the plaintiffs failed to raise a triable issue of fact (see Casas v Montero, 48 AD3d 728, 728-729 [2008]; Guzman v Bowen, 46 AD3d 617 [2007]; Rameau v King, 245 AD2d 557 [1997]). The affirmed report the plaintiffs submitted from the insured plaintiffs treating chiropractor was without probative value, since a chiropractor may not affirm the contents of a report pursuant to CPLR 2106 (see Casas v Montero, 48 AD3d at 728-729; Guzman v Bowen, 46 AD3d 617 [2007]; Kunz v Gleeson, 9 AD3d 480 [2004]). Accordingly, the Supreme Court should have granted the defendant’s motion for summary judgment dismissing the complaint. Skelos, J.R, Angiolillo, Lott and Roman, JJ., concur.